Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 1 of 63 Page ID #:1078
              8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                        1


   1                       UNITED STATES DISTRICT COURT

   2                      CENTRAL DISTRICT OF CALIFORNIA

   3               HONORABLE DAVID O. CARTER, JUDGE PRESIDING

   4                                 - - - - - - -

   5    JANE DOE, et al.,                  )
                                           )     CERTIFIED
   6              Plaintiff,               )
                                           )
   7          vs.                          ) No. 8:19-CV-2105-DOC
                                           )     Volume I
   8    XAVIER BECERRA, in his Official    )
        Capacity as Attorney General of    )
   9    California, et al.,                )
                                           )    [Simultaneous with
  10              Defendant.               )     8:19-CV-2130-DOC]
        ___________________________________)
  11

  12

  13                  REPORTER'S TRANSCRIPT OF PROCEEDINGS

  14                    Motions for Preliminary Injunction

  15                            Santa Ana, California

  16                         Monday, December 16, 2019

  17

  18

  19

  20

  21    Debbie Gale, CSR 9472, RPR, CCRR
        Federal Official Court Reporter
  22    United States District Court
        411 West 4th Street, Room 1-053
  23    Santa Ana, California 92701
        (714) 558-8141
  24

  25



                    Certified for U.S. District Court CM/ECF
                        Debbie Gale, CSR 9472, RPR, CCRR
                         Federal Official Court Reporter
Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 2 of 63 Page ID #:1079
              8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                        2


   1    APPEARANCES OF COUNSEL:

   2    FOR CASE 8:19-CV-2105-DOC: Jane Doe, et al. V Xavier
        Becerra, et al.
   3

   4    FOR PLAINTIFFS JANE DOE, et al.:

   5          Bobby R. Burchfield (pro hac vice)
              KING & SPALDING LLP
   6          1700 Pennsylvania Avenue NW
              Suite 200
   7          Washington, D.C. 20006
              202-373-0500
   8          bburchfield@kslaw.com

   9          Joseph N. Akrotirianakis
              KING & SPALDING LLP
  10          633 West Fifth Street
              Suite 1600
  11          Los Angeles, California 90071
              213-443-4355
  12          jakro@kslaw.com

  13

  14    FOR DEFENDANTS XAVIER BECERRA, in his Official Capacity as
        Attorney General of California, et al.:
  15
              Amie L. Medley
  16          OFFICE OF ATTORNEY GENERAL
              CALIFORNIA DEPARTMENT OF JUSTICE
  17          300 South Spring Street
              Suite 1702
  18          Los Angeles, California 90013
              213-269-6226
  19          amie.medley@doj.ca.gov

  20

  21    ALSO PRESENT:

  22    Plaintiff Stephen Albright
        Mark Beckington, Supervising Deputy Attorney General
  23

  24

  25



                   Certified for U.S. District Court CM/ECF
                       Debbie Gale, CSR 9472, RPR, CCRR
                        Federal Official Court Reporter
Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 3 of 63 Page ID #:1080
              8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                        3


   1    APPEARANCES OF COUNSEL:

   2    FOR CASE 8:19-CV-2130-DOC: Fresenius Medical Care Orange
        County LLC, et al. v. Xavier Becerra, et al.
   3

   4    FOR PLAINTIFF FRESENIUS MEDICAL CARE ORANGE COUNTY, LLC:

   5          Kelsi B. Corkran (pro hac vice)
              ORRICK HERRINGTON & SUTCLIFFE LLP
   6          Columbia Center
              1152 Fifteenth Street NW
   7          Washington, D.C. 20005
              202-339-8400
   8          kcorkran@orrick.com

   9
        FOR PLAINTIFF DAVITA, INC.:
  10
              Kelly P. Dunbar (pro hac vice)
  11          WILMER CUTLER PICKERING HALE & DORR LLP
              1875 Pennsylvania Avenue NW
  12          Washington, D.C. 20009
              202-663-6000
  13          kelly.dunbar@wilmerhale.com

  14          David W. Ogden (pro hac vice)
              WILMER CUTLER PICKERING HALE & DORR LLP
  15          1875 Pennsylvania Avenue NW
              Washington, D.C. 20006
  16          202-663-6000
              david.ogden@wilmerhale.com
  17

  18    FOR PLAINTIFF U.S. RENAL CARE, INC.:

  19          Michael E. Bern (pro hac vice)
              Latham & Watkins LLP
  20          555 Eleventh Street NW
              Suite 1000
  21          Washington, D.C. 20004
              202-637-1021
  22          michael.bern@lw.com

  23

  24

  25



                   Certified for U.S. District Court CM/ECF
                       Debbie Gale, CSR 9472, RPR, CCRR
                        Federal Official Court Reporter
Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 4 of 63 Page ID #:1081
              8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                        4


   1    APPEARANCES OF COUNSEL:

   2    FOR CASE 8:19-CV-2130-DOC: Fresenius Medical Care Orange
        County LLC, et al. v. Xavier Becerra, et al.
   3

   4    FOR DEFENDANTS XAVIER BECERRA, in his Official Capacity as
        Attorney General of California, et al.:
   5
              Amie L. Medley
   6          OFFICE OF ATTORNEY GENERAL
              CALIFORNIA DEPARTMENT OF JUSTICE
   7          300 South Spring Street
              Suite 1702
   8          Los Angeles, California 90013
              213-269-6226
   9          amie.medley@doj.ca.gov

  10
        ALSO PRESENT:
  11
        Plaintiff Stephen Albright
  12    Mark Beckington, Supervising Deputy Attorney General

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                   Certified for U.S. District Court CM/ECF
                       Debbie Gale, CSR 9472, RPR, CCRR
                        Federal Official Court Reporter
Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 5 of 63 Page ID #:1082
              8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                         5


   1                                 I N D E X

   2    PROCEEDINGS                                               PAGE

   3    Hearing on Motion for Preliminary Injunction [28]

   4    Hearing on Motion for     Preliminary Injunction [30]

   5    Appearances                                                 6

   6    Initial remarks by the Court                                9

   7    Plaintiffs' Argument (Mr. Burchfield)                      15

   8    Plaintiffs' Argument (Mr. Dunbar)                          36

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                   Certified for U.S. District Court CM/ECF
                       Debbie Gale, CSR 9472, RPR, CCRR
                        Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 6 of 63 Page ID #:1083
                       8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                                  6


           1           SANTA ANA, CALIFORNIA, MONDAY, DECEMBER 17, 2019

           2                               Items 22 & 23

           3                                (4:38 p.m.)

04:38      4               THE COURT:    Concerning Fresenius Medical Care

           5    Orange County v. Xavier Beccerra.       If you folks would like

           6    to come forward.

04:38      7               And if I could also call Jane Doe v.

           8    Xavier Beccerra.

04:38      9                                APPEARANCES

04:38     10               MR. AKROTIRIANAKIS:      Joe Akrotirianakis on behalf

          11    of the Doe plaintiffs.

04:38     12               THE COURT:    Pleasure to see you again.       How are

          13    you?

04:38     14               MR. AKROTIRIANAKIS:      Always a pleasure,

          15    Your Honor.

04:39     16               THE COURT:    Good.

04:39     17               MS. MEDLEY:    Good evening, Your Honor.       Deputy

          18    Attorney General Amie Medley on behalf of defendants.

04:39     19               THE COURT:    Nice seeing you.     Pleasure.

04:39     20               MR. DUNBAR:    Good evening, Your Honor.       Kelly

          21    Dunbar on behalf of DaVita.      And I'll be speaking on behalf

          22    of all the plaintiffs.

04:39     23               THE COURT:    Just a little slower.

04:39     24               MR. DUNBAR:    Kelly Dunbar for DaVita.       I'll be

          25    speaking, with Court's permission, on behalf of all the



                           Certified for U.S. District Court CM/ECF
                               Debbie Gale, CSR 9472, RPR, CCRR
                                Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 7 of 63 Page ID #:1084
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                                7


           1    plaintiffs in Fresenius Medical Care.

04:39      2               THE COURT:    Who else is at the table, just so we

           3    have a record?    I don't know this gentleman who's seated,

           4    and I apologize.     If you'd come to the lecturn, sir, I'd

           5    appreciate it.

04:39      6               MR. OGDEN:    Your Honor, I'm David Ogden,

           7    co-counsel in the case with Mr. Dunbar.

04:39      8               THE COURT:    It's nice having you here.

04:39      9               MR. BURCHFIELD:     Your Honor, I'm Bobby Burchfield

          10    representing the Doe plaintiffs.

04:39     11               THE COURT:    Okay.

04:39     12               SPEAKER-2:

04:39     13               MS. CORKRAN:     Kelsi Corkran.    I'm here on behalf

          14    of Fresenius Medical Care North America and also Fresenius

          15    Medical Care Orange County.

04:40     16               THE COURT:    Thank you very much.      Nice having your

          17    here.

04:40     18               MR. BERN:    Michael Bern for U.S. Renal Care.

04:40     19               THE COURT:    Okay.   Thank you.

04:40     20               MS. MEDLEY:    Your Honor, my supervising Deputy

          21    Attorney General, Mark Beckington, will be joining me, but

          22    he stepped out for a moment.

04:40     23               THE COURT:    That's okay.     Once again, one more

          24    time, your appearance.

04:40     25               MS. MEDLEY:    Yes, Your Honor.     Deputy Attorney



                           Certified for U.S. District Court CM/ECF
                               Debbie Gale, CSR 9472, RPR, CCRR
                                Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 8 of 63 Page ID #:1085
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                                8


           1    General, Amie Medley.

04:40      2               THE COURT:    And the gentleman came in this morning

           3    I think to try to set up some of the equipment, and he's

           4    your audio-video person.       Is that correct?

04:40      5               THE CLERK:    Your Honor, that was for the bench

           6    trial.

04:40      7               THE COURT:    Oh, another matter.      Okay.   And then

           8    you have another person with you who is?

04:40      9               MS. MEDLEY:    We have a couple more people in the

          10    courtroom, Your Honor, but it will just be me and

          11    Mr. Beckington.

04:41     12               THE COURT:    And the other gentleman is just

          13    outside?

04:41     14               MS. MEDLEY:    Yes.   I think he understood you to be

          15    calling the other case.      Apologies.

04:41     16               THE COURT:    Okay.

04:41     17               MS. MEDLEY:    Your Honor, in the interest of time,

          18    I would be willing to start without Mr. Beckington, if you'd

          19    like.

04:41     20               THE COURT:    No.

04:45     21          (Pause in the proceedings at 4:45 p.m.)

04:46     22          (Proceedings resumed at 4:46 p.m.)

04:46     23               MR. BECKINGTON:     Good afternoon, Your Honor.       Mark

          24    Beckington, also with Ms. Medley on this matter.          I

          25    apologize.    I stepped out.



                           Certified for U.S. District Court CM/ECF
                               Debbie Gale, CSR 9472, RPR, CCRR
                                Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 9 of 63 Page ID #:1086
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                                9


04:46      1               THE COURT:    No, that's fine.     There's no rush.

04:46      2                      INITIAL REMARKS BY THE COURT

04:46      3               THE COURT:    First let me start laying the

           4    background as I understand it.       You're before the Court for

           5    a hearing regarding plaintiff's motion for a preliminary

           6    injunction in both of these matters, which you are entitled:

           7    Jane Doe v. Xavier Beccerra, et al., which is

           8    Case Number 19-2105, and Fresenius Medical Care

           9    Orange County, which is Case Number -- or v.

          10    Xavier Beccerra, which is 19-2310.        The lawsuit centers on

          11    California Assembly Bill Number 290, quote, the health care

          12    services plans and health insurance third-party payments

          13    AB-290, which was signed by Governor Newsom on October 14 of

          14    2019.   AB-290 is designed to regulate the way healthcare is

          15    provided and funded for dialysis patients in the State of

          16    California.

04:47     17               The American Kidney Fund, Inc., often referred to

          18    as AKF, a plaintiff in the Jane Doe action, is a nonprofit

          19    that helps dialysis patients meet their insurance payments.

          20    It receives approximately 80 percent of its funding from

          21    Fresenius and DaVita, the two largest dialysis providers in

          22    the country.

04:47     23               The primary concern animating AB-290 in the

          24    California legislature is that dialysis providers could use

          25    this payment structure to steer dialysis patients into



                           Certified for U.S. District Court CM/ECF
                               Debbie Gale, CSR 9472, RPR, CCRR
                                Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 10 of 63 Page ID #:1087
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               10


            1   private health insurance plans, which generate significantly

            2   higher reimbursement rates for dialysis than public plans

            3   like Medicare.

04:48       4               The potential problem here is readily apparent:

            5   Dialysis providers who want the higher reimbursements from

            6   private insurance might donate to the AKF and steer patients

            7   towards private insurance, knowing that AKF will help

            8   patients make their premium payments.

04:48       9               The California legislature for its part found that

          10    the system of third-party healthcare premium assistance

          11    could result in unjust enrichment for dialysis providers

          12    while shifting higher out-of-pocket costs to patients and

          13    subjecting them to disruptions in treatment.          The

          14    legislature was also concerned that this system could lead

          15    to distortions in the insurance risk pool and higher

          16    premiums for patients.

04:49     17                Concerning the provisions at issue, the plaintiffs

          18    in these cases pose seven challenges to AB-290 with respect

          19    to both individual provisions and the entire law in their

          20    motions for preliminary injunction.

04:49     21                First, entities who provide third-party premium

          22    payment assistance are required to disclose to insurance

          23    companies the names of the enrollees receiving such

          24    assistance.    Plaintiffs argue that this conflicts with the

          25    Federal Beneficiary Inducement Statute and Advisory Opinion



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 11 of 63 Page ID #:1088
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               11


            1   No. 97-1 issued by the Department of Health and Human

            2   Services.

04:49       3               Plaintiffs also argue that this provision compels

            4   speech in contravention of the First Amendment.

04:49       5               Second, AB-290 caps the private insurance

            6   reimbursement rate at the Medicare rate when a patient

            7   receives premium payment assistance from an entity funded by

            8   their dialysis provider.      Plaintiffs characterize this

            9   provision as a penalty leveled against dialysis providers

          10    for financially supporting and thus associating with

          11    entities like AKF in violation of the First Amendment.

04:50     12                Third, AB-290 requires entities like AKF to inform

          13    the patients it assists, quote:

04:50     14                  "Of all available health coverage

          15                options including but not limited to

          16                Medicare, Medicaid, individual market

          17                plans, and employer plans, if

          18                applicable," end of quote.

04:50     19                Plaintiffs argue that this is compelled speech,

          20    vague, and overbroad and thus contrary to the First

          21    Amendment.

04:50     22                Fourth, AB-290 prohibits both dialysis providers

          23    and entities like AKF from, quote:

04:50     24                  "Steering, directing, or advising, end

          25                of quote, patients, quote, into or away



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 12 of 63 Page ID #:1089
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               12


            1               from a specific coverage program

            2               option," end of quote.

04:51       3               Plaintiffs argue this restriction of their speech

            4   is invalid under the first amendment as well as vague and

            5   overbroad.

04:51       6               Fifth, plaintiffs argue that AB-290, by

            7   prohibiting entities like AKF from conditioning assistance

            8   on eligibility for or receipt of any transplant or

            9   procedure, the law curtails their First Amendment right of

          10    association to serve as a charity for the dialysis patients

          11    of their choosing.

04:51     12                Sixth, patients allege that the provision allowing

          13    entities like AKF to seek an updated Advisory Opinion from

          14    the Department of Health and Human Services forces them to

          15    file a petition seeking such an opinion, thereby violating

          16    their First Amendment rights.

04:51     17                And, seventh, plaintiffs argue that AB-290 poses

          18    an obstacle to the alleged federal policies of helping

          19    dialysis patients access health care allowing patients to

          20    choose their insurance and spreading costs between public

          21    and private insurance.

04:52     22                I'm going to hear argument from the parties in

          23    particular, but I'd ask the parties to respond to a number

          24    of questions, which I'll read into the record now, and that

          25    way, when you address the question, just tell me which



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 13 of 63 Page ID #:1090
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               13


            1   question.    You're not tied to a particular order.

04:52       2               But the first question:      If AB-290 goes into

            3   effect on January 1st and AKF pulls out of California, what

            4   happens to the patients who depend on AKF?

04:52       5               Conversely, what is the benefit to patients and

            6   especially patients who depend on AKF if the law goes into

            7   effect?

04:52       8               And finally, can the state guaranty that patients

            9   who depend on AKF will be able to switch to public health

          10    coverage in time so that their dialysis and transplant

          11    waiting lists will go uninterrupted?        And that was a

          12    substantial question raised in the briefing, and that is,

          13    I'm going to have you explain how they lose their place in

          14    line, et cetera, and educate me a little bit about how

          15    you're going to guaranty that this displacement doesn't

          16    cause loss of life, quite frankly, or a -- well...

04:53     17                The second question is, it appears to the Court

          18    that the prohibition on steering, directing, or advising

          19    patients is a content-based restriction on speech subject to

          20    strict scrutiny.     What are the real harms that the State has

          21    a compelling interest in preventing with this prohibition,

          22    and what is the State's argument that this prohibition is

          23    narrowly tailored?

04:53     24                Now, you may argue it's strict scrutiny, but

          25    tentatively it appears to be -- to the Court to be held to



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 14 of 63 Page ID #:1091
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                                14


            1   the standard of strict scrutiny.        But you can push back on

            2   that.

04:53       3               It seems that the provision in AB-290 capping

            4   reimbursement at the Medicare rate already removes the

            5   nefarious incentive to steer patients to private insurance;

            6   thus why would the State also need this restriction on

            7   speech to achieve its substantive goals?

04:54       8               The third question is that the Court tentatively

            9   believes that the prohibition on steering, directing, and

          10    advising under California's severability law is both

          11    grammatically and functionally severable.         This may be

          12    enough to support an inference that the prohibition is also

          13    volitionally severable, but is there any evidence in the

          14    legislative record to that effect or any evidence to the

          15    contrary?

04:54     16                The fourth question is that plaintiffs in the Doe

          17    case in a -- albeit in a footnote -- argue that the

          18    requirement that AKF and similar entities inform their

          19    beneficiaries of, quote, all available health coverage

          20    options, end of quote, is vague and overbroad.          How does the

          21    State respond?

04:55     22                And question five, AB-290 allows entities covered

          23    by the Department of Health and Human Services Advisory

          24    Opinion Number 97-1, like AKF, to seek a new Advisory

          25    Opinion and, if a new opinion is requested, forestalls the



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 15 of 63 Page ID #:1092
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               15


            1   enforcement of AB-290 while the new opinion is pending;

            2   however, if the new opinion finds that a provision of AB-290

            3   conflicts with federal law, that provision will not go into

            4   effect.    How then does or could AB-290 conflict with the

            5   federal law, and why would AKF need to withdraw from

            6   California if it went into effect?

04:55       7               Now, you're not limited to those questions, of

            8   course.    If you have a preprepared presentation, for

            9   goodness sake.     Time means nothing to me.      But at some point

          10    I'm going to hear argument on a matter pending tomorrow, and

          11    I've got Judge Olguin calling down, hopefully, in another

          12    matter in a case next door.

04:56     13                So, Counsel, lectern's yours.

04:56     14                  PLAINTIFFS' ARGUMENT (MR. BURCHFIELD)

04:56     15                MR. BURCHFIELD:     Good afternoon, Your Honor, Bobby

          16    Burchfield representing the individual plaintiffs Jane Doe,

          17    Stephen Albright, the American Kidney Fund and dialysis

          18    patient citizens.     Mr. Dunbar will be speaking on behalf of

          19    the provider plaintiffs.      We will try to avoid duplication

          20    in our arguments.

04:56     21                Let me note first of all that Mr. Albright,

          22    Plaintiff Stephen Albright, has been here all day, and he

          23    remains here.     He is very interested in this case,

          24    obviously, and he is a plaintiff in this case.          I'll be

          25    referring to him in particular with regard to your



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 16 of 63 Page ID #:1093
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               16


            1   Question Number 1.

04:56       2               Before I begin, Your Honor, I put together a

            3   booklet of materials that may be helpful to the Court that

            4   I'd like to pass out to you and your law clerks.

04:56       5               THE COURT:    Please.   Just put them on the desk and

            6   I'll reach down.     But I want to pay attention to what you're

            7   saying initially.

04:56       8               MR. BURCHFIELD:     I've provided --

04:56       9               THE COURT:    You can put those up on the ELMO.

          10    What I don't wanna do is look down and lose what you're

          11    saying.

04:57     12                MR. BURCHFIELD:     Very well.    Thank you,

          13    Your Honor.

04:57     14                THE COURT:    ELMO's open to you.     Screens are open

          15    to you.    Just put them over on the desk.       Use the ELMO.

          16    That's fine.     But I'm not going to start thumbing through

          17    pages.

04:57     18                MR. BURCHFIELD:     All right.    Your Honor, that's

          19    fine.    I may refer to particular pages of the booklet if you

          20    are so inclined to look at it with me.

04:57     21                THE COURT:    I would prefer that it go up on the

          22    ELMO.

04:57     23                So, Deb, if we can turn on the screens.         That way

          24    we can all see what you're talking about.

04:57     25                THE CLERK:    Yes, Your Honor.



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 17 of 63 Page ID #:1094
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               17


04:57       1               MR. BURCHFIELD:     Great.   Great and, actually, if I

            2   may, Your Honor.

04:57       3               THE COURT:    I'll need this one up too.

04:58       4               MR. BURCHFIELD:     Your Honor, if I may.     Since

            5   1971, the United States Congress has recognized the

            6   importance of treating end stage renal disease.          It did so

            7   by extending Medicare benefits to ESRD patients regardless

            8   of their age.     Later, Congress amended Medicare so that

            9   private insurers would share the financial burden of

          10    treating ESRD.     And in 1997, the HHS Inspector General

          11    carefully considered and approved the program at issue here,

          12    which for over two decades has provided charitable --

          13    critical --

04:59     14          (Court reporter requests clarification for the

          15         record.)

04:59     16                THE COURT:    Has provided critical financial

          17    support for indigent --

04:59     18                MR. BURCHFIELD:     ESRD patients.

04:59     19                THE COURT:    ESRD patients.

04:59     20                MR. BURCHFIELD:     You have proved you're listening.

          21    Thank you, Your Honor.

04:59     22                That program is the health insurance premium

          23    program operated by the American Kidney Fund.

04:59     24                In response to your first question, Your Honor,

          25    and I think this question is at the very heart of this case.



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 18 of 63 Page ID #:1095
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               18


            1   When the California legislature implemented AP -- AB-290, it

            2   cut at the very foundations of this carefully constructed

            3   federal mosaic for funding critical kidney care.          And it did

            4   so by eliminating -- by effectively eliminating in the state

            5   of California the ability -- the ability of AKF to continue

            6   its HIPP program.     AKF, as I will attempt to demonstrate,

            7   cannot continue the HIPP program in California -- cannot

            8   continue HIPP in California, because to do so would bring it

            9   into direct conflict with the Inspector General's opinion

          10    97-1 and threaten the program, not only in California, but

          11    throughout the United States.

05:00     12                Loss -- loss of the protections of the safe

          13    harbors of that opinion would put AKF in a situation where

          14    it simply could not continue the program.

05:00     15                Mr. Albright well demonstrates this issue.         He

          16    lives in Costa Mesa and suffers from ESRD.         He dialyzes each

          17    night at home and takes over 30 medications a day.           He is

          18    one of the very few ESRD patients who has been able to

          19    continue working part-time as he fights this disease.           As

          20    with Ms. Doe, AKF pays the premiums for his Medicare and for

          21    the insurance his significant other receives through her

          22    employer.    Again, his commercial insurance is critical to

          23    fill the gaps in Medicare.

05:01     24                Your Honor, Question 1 asks what will happen to

          25    these patients if AKF is forced from California, and the



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 19 of 63 Page ID #:1096
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               19


            1   answer is, number one, they will lose their commercial

            2   insurance because they cannot afford it.         Many of them will

            3   also be unable to afford the premium for Medicare or the

            4   co-insurance for Medicare.

05:01       5               Third, many HIPP beneficiaries are ineligible for

            6   Medicare because they're -- they're undocumented or they

            7   don't have the employment credits to participate in

            8   Medicare.    And those patients will be left largely out in

            9   the cold.

05:01     10                Fourth, many HIPP beneficiaries will lose their

          11    place on the transplant lists, and as -- as we pointed out

          12    in the -- the affidavit of AKF's chief financial officer,

          13    Donald Roy, he states, quote:

05:02     14                  "HIPP assistance is often essential

          15                for ESRD patients to maintain the

          16                insurance that keeps them on transplant

          17                lists, and he explains that even dental

          18                insurance is important to remain on the

          19                transplant list because the risk of

          20                dental infections are a risk that kidney

          21                transplants will not tolerate."

05:02     22                Indeed, in 2018, over 1,000 HIPP beneficiaries

          23    across the nation received kidney transplants.          So far in

          24    2019, at least 50 patients in California, 50 HIPP

          25    beneficiaries here in California, have received kidney



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 20 of 63 Page ID #:1097
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               20


            1   transplants.

05:02       2               After the HIPP -- after the transplant, HIPP

            3   coverage continues for at least the remainder of the policy

            4   year.   As Ms. Doe states in her declaration, Medicare alone

            5   would not cover all the costs associated with a kidney

            6   transplant.

05:03       7               The result, Your Honor, as Mr. -- as Mr. Roy sets

            8   forth, is that loss of the coverage would move the HIPP

            9   beneficiaries from their current status on the transplant

          10    list to the -- to the end.       They would have to start over

          11    once -- once they get other coverage, if they're able to get

          12    other coverage that the transplant -- that would be

          13    sufficient for the transplant, and that may very well not be

          14    Medicare, as Ms. Doe's affidavit sets forth.

05:03     15                THE COURT:    I want to repeat something that you

          16    said, and this will slow it down a little bit.          If -- if you

          17    either move your coverage -- well, lets just confine it to

          18    moving your coverage.      Do you go to the bottom of the list

          19    of the new entity supplying your coverage, or is there a --

          20    in other words, is it just by time, or is there another

          21    criteria in which I might rise on that list, let's say

          22    because of some more critical state that I'm in, other than

          23    the next person seeking a transplant?

05:04     24                MR. BURCHFIELD:     Your Honor, as with many issues,

          25    this is not -- this is not very simple, but my understanding



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 21 of 63 Page ID #:1098
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               21


            1   in direct response is if you change your coverage -- well,

            2   let me step back.     As I understand the kidney transplant

            3   list, they are not provider or insurance policy specific.

            4   There is a general list in the state of California for

            5   kidney transplants, and it is years long.         In Ms. Doe's

            6   affidavit, she talks about how the list in California is so

            7   long she has also applied to the list in Arizona, which is

            8   only three or four years long.       It's not as long as the one

            9   in California.

05:05     10                THE COURT:    So I'm gonna repeat because I don't

          11    understand, so humbly I'm gonna reask.         Is this -- if I

          12    change coverage or a person changes coverage, are they

          13    automatically placed on the bottom of the list of the new

          14    entity supplying coverage, or is there another criteria

          15    wherein I could change coverage, but I might, let's say, be

          16    in the middle echelon of those who are able to or seeking a

          17    transplant?

05:05     18                MR. BURCHFIELD:     Your Honor, the record in this

          19    case reflects that you would go to the bottom of the

          20    transplant list.     You would start over.

05:06     21                THE COURT:    The reason I'm gonna tell you that is

          22    because I have no -- little experience, but in 1985 in

          23    juvenile court, one of the things that juvenile court judges

          24    do is they have parental issues, and I'm going to say Jane

          25    Doe had a mother who was -- bless her soul, was of rather



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 22 of 63 Page ID #:1099
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               22


            1   low IQ, in the 60s, and although she could have her child,

            2   briefly, through the Department of Social Services, she was

            3   on a transplant list.      But the mother didn't realize that

            4   there was even a signal or a phone call coming in, and so,

            5   therefore, the child had lost, at least one occasion, the

            6   kidney transplant from a donor.

05:06       7               That put the Department of Social Services in a

            8   very difficult position of literally coming to the Court and

            9   asking for a complete denial of parenting even on a limited

          10    basis other than a monitor.

05:07     11                I don't know much about what's ensued since, but I

          12    do know there was a discussion, which was never clear to the

          13    Court at the time, or this Court anyway, about what that

          14    criteria was.     So I warn both of you it was unclear then;

          15    it's still unclear to me.       I don't know if I adopt -- but

          16    I'll turn to the State for an answer also; and that is, if I

          17    change coverage, do I immediately go to the bottom of the

          18    list?

05:07     19                MR. BURCHFIELD:     That -- that is my understanding,

          20    Your Honor, is that -- is that you -- you -- is that you do.

          21    Is that you do.

05:07     22                THE COURT:    Okay.

05:07     23                MR. BURCHFIELD:     Your Honor, the -- the, uh,

          24    second question you asked I think goes directly into the --

          25    into the many First Amendment issues presented by this case.



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 23 of 63 Page ID #:1100
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               23


            1   And I think the Court is exactly right that the steering,

            2   directing, and advising patients provision is a

            3   content-based restriction on free speech subject to strict

            4   scrutiny.    That is the NIFLA precedent the Supreme Court

            5   decided in 2018, that came out of the Ninth Circuit, in

            6   which the Court reversed the Ninth Circuit's affirmance of

            7   denial of a preliminary --

05:08       8         (Court reporter requests clarification for the

            9        record.)

05:08     10                MR. BURCHFIELD:     In which the Supreme Court

          11    reversed the Ninth Circuit's denial of a preliminary

          12    injunction, uh, against those provisions.         So I think the

          13    Court is exactly right.

05:08     14                But I would go further on Question 2 and say that

          15    Question 2 focuses only on the provision in the statute

          16    relating to -- that -- that regulate the providers.           It does

          17    not -- the Question 2 doesn't seem to encompass --

05:08     18          (Court reporter requests clarification for the

          19         record.)

05:08     20                MR. BURCHFIELD:     And I would respectfully submit

          21    for the Court --

05:08     22                THE COURT:    Question 2 encompassed.

05:09     23                MR. BURCHFIELD:     And I respectfully submit that it

          24    should encompass the many restrictions imposed by AB-290 on

          25    AKF as well, and those restrictions are found in Section 3B



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 24 of 63 Page ID #:1101
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               24


            1   of the statute.     And if I may put that --

05:09       2         (Document displayed.)

05:09       3               THE COURT:    And you can blow that up if you want.

            4   We'll show you how to do that.

05:09       5               MR. BURCHFIELD:     There it comes.

05:09       6               Your Honor, in this Provision B, it contains

            7   several restrictions.      One of the restrictions is in -- is

            8   the restriction you alluded to in one of your questions,

            9   which is Number 2:      "It shall agree not to condition

          10    financial assistance on eligibility for, or receipt of, any

          11    surgery, transplant, procedure, drug, or device."

05:10     12                In other words, AKF could no longer focus its

          13    charitable assistance on ESRD patients who need dialysis, a

          14    procedure, or a kidney transplant.        It would have to make

          15    its assistance available, as we read this provision -- and I

          16    believe that's the only way to read it.         It would have to

          17    make -- make its assistance available to all patients who

          18    need some sort of health assistance.        It would undermine

          19    AKF's First Amendment right to pursue its associational

          20    mission of fighting -- of fighting kidney disease.           That's

          21    the first.

05:10     22                The second, Your Honor, paragraphs 1 and 3 are the

          23    ones that you refer to in your -- in one'a your other

          24    questions, in which it requires AKF to inform patients of

          25    their healthcare options, and that is problematical for two



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 25 of 63 Page ID #:1102
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               25


            1   reasons:    Number one, it's compelled speech.        Under the

            2   First Amendment that is subject to strict scrutiny and must

            3   be narrowly tailored to serve a compelling government

            4   interest.    And the State has not met that burden.

05:11       5               But more importantly, Your Honor, AKF does not

            6   currently engage in those discussions with patients.           The

            7   record in this case, I believe, is undisputed that AKF

            8   grants assistance when patients come to it with their policy

            9   already chosen.     AKF does not assist them in choosing the

          10    policy, and it does not -- it does not advise them about

          11    policies.    So this provision would require AKF to engage in

          12    speech that it does not currently engage in.          Fundamentally,

          13    that undermines the entire structure of this program,

          14    Your Honor, because AKF -- AKF places its -- funds the

          15    policies when the patients come to it without that

          16    discussion.    This would require the patients to await having

          17    that discussion with AKF until they choose their policy.

          18    That would -- that would alter -- as I said, that would

          19    alter the very way this program works, and that would put it

          20    fully at odds with Advisory Opinion 97-1, which states that

          21    AKF does not participate in the selection of policies, and

          22    it typically funds the policies when the patient comes to it

          23    with the policy in hand.

05:13     24                The fourth provision, Your Honor, is the "steer,

          25    direct, or advise the patient" provision, which is parallel



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 26 of 63 Page ID #:1103
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               26


            1   to the one imposed by Section 2 on the providers.           And, as I

            2   said, I agree with the Court -- AKF agrees with the Court

            3   that that provision is subject to strict scrutiny, but so

            4   are all these others.

05:13       5               In paragraph C, Your Honor, which I'm putting up

            6   on the screen now, 3(c), more compelled speech.          And (c)(1),

            7   AKF must certify annually -- provide a statement to the

            8   health care service plan that -- that it meets the

            9   requirements set forth in the provisions that we've just

          10    looked at.    So, in other words, it has to certify that it's

          11    complying with these speech codes.

05:13     12                In provision 2, AKF is required against its --

          13    against its policy and against its wishes to disclose the

          14    names of all of its beneficiaries to the health insurance

          15    plans -- to any health insurance plans that it is -- it

          16    is -- it is seeking -- it is paying for coverage.

05:14     17                Let me step back for a moment, Your Honor.

          18    Section 3'a the statute deals with health -- with health

          19    insurance plan's managed care plans.        Section 5 is a

          20    parallel and almost identical provision that relates to

          21    health insurance policies.       So I will address primarily

          22    Section 3, but the same arguments, the same observations

          23    apply also to Section 5.

05:14     24                If you take all of those provisions that I've just

          25    discussed together, Your Honor, all of them are sub --



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 27 of 63 Page ID #:1104
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                                27


            1   are -- are offensive to the First Amendment because they're

            2   either compelled speech or restrictions on the content of

            3   speech if -- and if one were to strike all of those from the

            4   statute, there is -- there would not be much left.

05:15       5               So severability is not -- I would -- I would --

05:15       6         (Court reporter requests clarification for the

            7        record.)

05:15       8               MR. BURCHFIELD:     I would --

05:15       9         (Court reporter requests clarification for the

          10         record.)

05:15     11                MR. BURCHFIELD:     Severability, I would

          12    respectfully submit, is not an option to deal with these

          13    First Amendment issues.      They are fundamental to and

          14    throughout AB-290.      And that -- and that, Your Honor,

          15    addresses, uh, Question Number 3 about severability, and I

          16    think Mr. Dunbar may have some other -- some additional

          17    comments to make on that.

05:15     18                Number 4, Your Honor, you asked about -- you asked

          19    about, uh, the footnote in our case, in which you -- in

          20    which we say that the statute requires AKF to inform

          21    patients of all coverage oppositions.         As we say in that

          22    footnote, I don't know AKF can possibly do that.          All

          23    coverage oppositions -- so it's vague and it's

          24    unconstitutional, but it's also compelled speech for the

          25    reasons that I've stated before.



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 28 of 63 Page ID #:1105
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               28


05:16       1               And in -- and in Question Number 5, Your Honor,

            2   you -- you asked about the Advisory Opinion.          And there are

            3   several -- there are several issues, uh, there.          The first

            4   issue is that Section 7, and I'll put it on the screen.

05:16       5         (Document displayed.)

05:16       6               MR. BURCHFIELD:     Section 7, Your Honor, is a

            7   recognition by the state legislature that this statute is

            8   inconsistent with Advisory Opinion 97-1.         So what the state

            9   legislature tried to do to cure that problem is it tried to

          10    pressure AKF to go back to the Inspector General and seek a

          11    new Advisory Opinion.

05:17     12                Number one, that's compelled speech.        The State

          13    doesn't specifically tell AKF to do it, but it imposes a

          14    significant burden on AKF if it doesn't do it.

05:17     15                The statute goes into effect with all these

          16    restrictions on July 1 unless AKF does what the State wants

          17    and goes to the Inspector General.        That's compelled speech,

          18    Your Honor.    That's compelled petition.       That's -- that's

          19    offensive to the First Amendment.

05:18     20                Second, it doesn't stalve [sic] the preemption

          21    problem, and it doesn't stall the preemption problem,

          22    Your Honor, because the Supreme Court made clear in the

          23    Pliva case that preemption has to be evaluated on the basis

          24    of the law as it stands now, not on the basis of what the

          25    federal government or an agency of the federal government



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 29 of 63 Page ID #:1106
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               29


            1   might do to conform federal law to the state law.

05:18       2               If you look at the Pliva decision, which I have

            3   included in the booklet behind Tab 6 -- and this is at

            4   page 620, the Court rejected the very argument being made by

            5   the plaintiffs here -- by the plaintiffs in that case.           It

            6   rejected it.     The plaintiffs in that case argued that all

            7   the -- all the drug manufacturer had to do was go back to

            8   the FDA and ask for permission to change the label, and the

            9   Court rejected that argument.       It said there on page 620 --

          10    it's highlighted:     "The question for impossibility is

          11    whether the private party could independently do under

          12    federal law what state law requires of it."

05:19     13                And the state is essentially admitting that AKF

          14    can't do that by trying to push it to change the advisory.

05:19     15                The Court concluded, in the following paragraph

          16    there, that if -- if the -- if a state could tell -- if a

          17    state could tell someone affected by a new state statute to

          18    go to the federal government and seek help, "impossibility

          19    preemption" would be a dead letter, because any state at any

          20    time could tell a person or a company just go to the federal

          21    government, ask the federal government to change the federal

          22    law so you can comply with the state law.         That's not --

          23    that -- that's exactly what impossibility preemption tries

          24    to prevent.    So this does not solve impossibility

          25    prevention [sic].



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 30 of 63 Page ID #:1107
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               30


05:20       1               Then the final problem with Section 7, Your Honor,

            2   as we put forth -- set forth in our brief.

05:20       3          (Court reporter requests clarification for the

            4        record.)

05:20       5               THE COURT:    Just a moment.

05:20       6               Just a moment, Counsel.

05:21       7               I'm going to put up realtime.       I was listening.      I

            8   want to see where you're dropping off.         I'm not seeing it

            9   fast enough.

05:22     10          (Pause in the proceedings at 5:22 p.m.)

05:33     11          (Proceedings resumed at 5:33 p.m.)

05:33     12                THE COURT:    So, Counsel, you can pick up wherever

          13    you'd like.     You can start over.     You can retrace so you're

          14    comfortable with your argument.

05:34     15                MR. BURCHFIELD:     Your Honor, we were discussing

          16    Question 5, and I -- it probably isn't necessary for me to

          17    repeat everything I said, but let me go back and just hit

          18    some'a the main points, because there were two other points

          19    I did want to make.

05:34     20                In Question 5 you asked about Advisory

          21    Opinion 97-1 and the provision in AB-290, Section 7, that we

          22    believe attempts to coerce AKF into seeking a revised

          23    advisory opinion.

05:34     24                I had made the following points about that.         The

          25    first is that that provision recognizes the preemptive



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 31 of 63 Page ID #:1108
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               31


            1   effect of the advisory opinion by making it -- by

            2   essentially trying to coerce AKF to get it changed so the

            3   law can go into effect.

05:35       4               Number 2, that that provision is compelled speech.

            5   It imposes a significant burden on AKF; that is, the

            6   immediate effectiveness on July 1 of the statute if AKF does

            7   not do what the State wants it to do.         That is compelled

            8   speech.    It violates the First Amendment, freedom of speech

            9   and the freedom of petition.

05:35     10                Third, I had said that the statute Section 7

          11    doesn't solve the preemption issue anyway, as the Supreme

          12    Court said in the Pliva case, preemption, impossibility

          13    preemption, depends on whether the person affected by the

          14    state statute can independently do what the State instructs

          15    him to do without permission from the federal government to

          16    do it.

05:35     17                And I was referring to, I think, when we were

          18    interrupted -- I was referring to page 620 of the Pliva

          19    case, which I have on the projector.        And the Supreme Court

          20    there said, "The question for impossibility is whether the

          21    private party could independently do under federal law what

          22    state law requires of it."

05:36     23                The rest of that quotation, Your Honor, I think is

          24    also pivotal.     We quote it in our brief.      It is -- and I

          25    would -- I would refer the -- Your Honor to it.          And the



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 32 of 63 Page ID #:1109
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               32


            1   Court concludes, "If these conjectures" -- that is to say

            2   conjectures about what a federal agency might do if the

            3   affected party were to ask permission:

05:36       4                 "If these conjectures suffice to

            5               prevent federal and state law from

            6               conflicting for supremacy clause

            7               purposes, it is unclear what -- when,

            8               outside of express preemption, the

            9               supremacy clause would have any force."

05:37     10                That's the law, Your Honor, and AB-290 runs

          11    headlong into it.     And, in fact, Section 7 is a pretty stark

          12    admission that the California legislature recognized without

          13    a change in Advisory Opinion 97-1 this statute is preempted.

05:37     14                The final thing I would say, Your Honor -- two

          15    final things, and that is, we have set forth in our brief

          16    that AKF cannot go back to the Inspector General and seek a

          17    revised advisory opinion, because it cannot certify its

          18    intention to comply with the statute, with AB-290, in that

          19    opinion.    It can't do so because, if it certified an intent

          20    to comply with AB-290 in California, it would have to change

          21    the advisory opinion nationwide, and that is something AKF

          22    is neither willing, nor would it be prudent for AKF to do.

05:38     23                And the final point, Your Honor, is if AKF were to

          24    do exactly what California wants it to do and go back to the

          25    Inspector General and get a revised advisory opinion that



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 33 of 63 Page ID #:1110
                       8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               33


            1   completely rewrote 97-1 to conform to AB-290, that would

            2   jeopardize AKF's program in the 49 other states and

            3   territories.

05:38       4               So California is trying to completely revise a

            5   nationwide program that has been approved by the federal

            6   government, run to the great benefit of hundreds of

            7   thousands of patients over the last 20 years, to suit the

            8   many as yet unexplained means of -- reasons for California.

05:39       9               Your Honor, let me spend -- let me spend a few

          10    minutes, and then I'll turn it over to Mr. Dunbar, talking

          11    about the imminence of the irreparable harm here.

05:39     12                As of January 1, this statute puts AKF in a -- in

          13    a very difficult position.

05:39     14                Behind my chart behind -- in my booklet, behind

          15    Tab 5 is a timeline of all the specific times set forth in

          16    the statute, uh -- the deadlines in the statute.          October 1,

          17    2019, policies in effect before that date are not -- are

          18    grandfathered and are not affected by AB-290.          January 1,

          19    2020, that is the date on which the constitution says newly

          20    passed statutes go into effect in California.          That is also

          21    the date the State concedes the anti-steering provision goes

          22    into effect against the providers.

05:40     23                March 1, 2020, any grandfathered patient that

          24    changes his or her policy after that date is subject to the

          25    Act.   And then July 1, 2020, that is the date that the



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 34 of 63 Page ID #:1111
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               34


            1   provisions affecting AKF explicitly go into effect.           That's

            2   Sections 3 through 6.

05:40       3               Now, AKF's quandary is this:       What do these

            4   October 1, March 1 dates mean if the statute doesn't go into

            5   effect until July 1?      The statute is poorly written.       It is

            6   not a model of clarity, and AKF simply cannot take the risk

            7   of continuing the program in California after January 1 when

            8   it simply does not know what the effect of the statute is,

            9   and, Your Honor, when it is clear that any policy that is in

          10    effect as of July 1, that was -- that would have been placed

          11    after October 1, is going to be affected by AB-290.           So

          12    AB-290 is already having an effect, and AKF has already had

          13    to step back and stop issuing new policies to new patients

          14    after October 1, because those policies seem to be covered

          15    by eight -- by AB-290 once the provisions kick in this July.

05:41     16                The -- the -- so the problem is immediate.         The

          17    irreparable harm is severe.       3,756 patients in California

          18    received HIPP benefits for their policies during the past

          19    year.   Fifty received transplants as a result of HIPP

          20    assistance.    Many of these patients are ineligible for

          21    Medicare or other government assistance.         Many of them --

          22    most of them cannot afford to pay the gaps in Medicare, the

          23    premium for Medicare, the coinsurance for Medicare, or the

          24    other expenses associated with being on Medicare.           HIPP

          25    is -- HIPP benefits are indispensable for these patients.



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 35 of 63 Page ID #:1112
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               35


05:42       1               And I think, to circle back to Question 1

            2   Your Honor asked, which is, What is the State's plan for

            3   dealing with this situation when AKF leaves the state on

            4   January 1?    There is no plan.     There is no plan.

05:42       5               The balance of equities, Your Honor, weighs

            6   heavily in favor of the preliminary injunction here.

05:43       7               The State admits that it has no interest in this

            8   statute until July 1, 2020, when it says the provisions

            9   begin going into effect.      But AKF has to act now for the

          10    reasons I've set forth to you.       Some of the policies it is

          11    issuing -- that it would issue before July 1 would become

          12    immediately subject to those provisions when -- as'a July 1,

          13    so it's in the position that it can't win.         It can't issue

          14    new policies.     So to avoid endangering this program in the

          15    rest'a the country, AKF is having to withdraw from

          16    California as of January 1.

05:43     17                The state has no countervailing equities to

          18    balance against the harm to the patients there are being --

          19    that's being inflicted by AB-290.        And accordingly,

          20    Your Honor, we urge that a preliminary injunction be issued.

          21    We believe AKF and the provider plaintiffs have at least

          22    raised serious questions about the merits, and we have at

          23    least raised serious issues about the prom -- prospect of

          24    imminent irreparable harm to some of society's most

          25    vulnerable patients.



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 36 of 63 Page ID #:1113
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               36


05:44       1               Unless you have questions, I'll turn it over to

            2   Mr. Dunbar.

05:44       3               THE COURT:    Not now.   Maybe in the next round.

05:44       4               MR. BURCHFIELD:     Thank you.

05:44       5                   PLAINTIFFS' ARGUMENT (MR. DUNBAR)

05:44       6               THE COURT:    And I certainly know who you are, but

            7   reintroduce yourself to the record.

05:44       8               MR. DUNBAR:    Absolutely, Your Honor.      Kelly Dunbar

            9   on behalf of DaVita, and I'll be speaking for the provider

          10    plaintiffs.

05:44     11                Your Honor, thank you for hearing the motion for

          12    preliminary injunction on a -- I know a tight schedule for

          13    the Court, and thank you also for the questions that the

          14    Court provided.

05:45     15                I'd like to structure my presentation around a

          16    response to your questions and will begin with Question 1 --

          17    which I agree with Mr. Burchfield is perhaps the most

          18    important -- turn to Question 5, and then return to Question

          19    2 and 3.

05:45     20                THE COURT:    Okay.

05:45     21                MR. DUNBAR:    Question 1, Your Honor, asks the

          22    question of what will happen as of January 1 to the

          23    thousands of patients in California for whom AKF has

          24    provided charitable premium assistance, and we agree

          25    emphatically with Mr. Burchfield that the State has no plan



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 37 of 63 Page ID #:1114
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               37


            1   and no solution to address those patients.

05:45       2               As reflected in our papers as well as amicus

            3   briefs from a leading California medical organization and

            4   the state chapter of the NAACP, although many AB-290

            5   masquerades as helping painters, if the law is allowed to

            6   take effect on January 1, it will inflict deep and lasting

            7   harm on ESRD patients --

05:45       8               THE COURT:    Just a little slower.

05:45       9               MR. DUNBAR:    -- plaintiffs and the ESRD care

          10    system in California.      And this is, Your Honor, we would

          11    respectfully submit, a paradigmatic case in which an

          12    injunction to preserve the status quote and to avert those

          13    certain harms is necessary.

05:46     14                Your Honor recited very succinctly and correctly a

          15    series of seven claims between the Doe plaintiffs and the

          16    provider plaintiffs.      We believe that we've established a

          17    very high likelihood of success on those claims, but at a

          18    minimum, those claims present serious questions on the

          19    merits, and there is certain, uh -- certain irreparable harm

          20    that will follow on January 1.       And with Your Honor's

          21    indulgence, I think a little context here on the harm in

          22    response to Question 1 is important.

05:46     23                ESRD patients are the sickest of the sick.

05:46     24          (Court reporter requests clarification for the

          25         record.)



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 38 of 63 Page ID #:1115
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                                38


05:46       1               THE COURT:    Counsel, we've lost you.

05:47       2               MR. DUNBAR:    The ESRD patients are the sickest of

            3   the sick and some of the state's most vulnerable residents.

            4   The fifth stage of chronic kidney disease, ESRD is a point

            5   at which kidneys function at only 10 to 15 percent of their

            6   capacity.    At this point, dialysis, the treatment that

            7   provider plaintiffs offer, is a literal necessity to save

            8   lives.

05:47       9               Worse, ESRD disproportionately afflicts low income

          10    and minority communities, and an additional cruel

          11    consequence of the disease, Your Honor, is that the time,

          12    psychological demands, and health effects of dialysis often

          13    make it impossible to work.       The result, uh -- that fact,

          14    Your Honor, when combined with the fact that dialysis is

          15    very expensive, means that, without insurance, very few ESRD

          16    patients could afford this lifesaving treatment.          The

          17    disease, in other words, creates a cruel dilemma.           Patients

          18    need insurance, but illness makes it very difficult to

          19    afford that.

05:48     20                And responding to those pressing needs, AKF, for

          21    decades, has operated a charitable assistance program that

          22    helps patients -- including the poorest of the poor ESRD

          23    patients -- have a choice in health insurance and have

          24    access to health insurance.

05:48     25                Multiple and uncontested declarations, Your Honor,



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 39 of 63 Page ID #:1116
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               39


            1   that is, declarations the State has not factually disputed,

            2   establish that as of January 1, AB290's combined regulations

            3   of AKF and providers and patients will force AKF to depart

            4   the state, and that result -- that will result in a loss for

            5   many patients of access to insurance altogether; for other

            6   patients, a lack of choice in insurance; and for many

            7   patients, if not all, a threat to communications -- excuse

            8   me, a threat to truthful advice about insurance options that

            9   providers provide their patients.

05:49     10                To take just a few examples -- and, again, none of

          11    this is disputed by the State.       There are a material number

          12    of ESRD patients who are ineligible for public insurance

          13    because of immigration status or work eligibility.           For

          14    them, for those patients who use charitable premium

          15    assistance to help pay for a private plan, those patients

          16    will have no other opposition of public health insurance.            A

          17    DaVita analysis, for example -- and this is set forth in the

          18    Bailey declaration at Paragraph 18 -- establishes that 10 to

          19    20 percent of those who use charitable premium assistance to

          20    pay for private insurance are not eligible for Medicare or

          21    for full-scope Medicaid or Medi-Cal.        Again, their only

          22    access to insurance is through the private market, and

          23    AB-290, by forcing AKF out of the state, will deprive those

          24    patients of access to any insurance altogether.

05:50     25                That loss of access to insurance will mean they'll



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 40 of 63 Page ID #:1117
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               40


            1   be forced to seek dialysis in emergency rooms at a hospital

            2   or risk death for missed treatments.

05:50       3               In addition, and again this is uncontested, the

            4   declarations establish that private insurance, again, a

            5   choice that charitable premium assistance that AKF enables

            6   is better for many ESRD patients because private insurance

            7   often covers family members, whereas Medicare does not,

            8   unless those family members are independently eligible.             And

            9   that's a significant issue, Your Honor, for ESRD patients.

          10    As Mr. Burchfield explained --

05:50     11          (Court reporter requests clarification for the

          12         record.)

05:50     13                MR. DUNBAR:    My apologies.

05:50     14                Congress has created a unique entitlement for ESRD

          15    patients, which is that those under the age of 65 can enroll

          16    in Medicare upon an ERD -- ES- --

05:51     17          (Court reporter requests clarification for the

          18         record.)

05:51     19                THE COURT:    Now, stop.    We're gonna stop.

05:51     20                MR. DUNBAR:    Upon --

05:51     21                THE COURT:    No, Counsel.    We're done.

05:51     22                Just rest now.

05:52     23          (Brief pause in proceedings.)

05:52     24                THE COURT:    Counsel, I'm going to have you reargue

          25    that entire section again, and even if I'm absorbing, you



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 41 of 63 Page ID #:1118
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                                  41


            1   don't have a record.      If this went up -- and Debbie's the

            2   fastest in the system of any court reporter here.           Nobody

            3   can outmatch her.     So I'm trying to be courteous.        I'm

            4   trying to give you the opportunity of a record.

05:53       5               So I want you to argue that entire section again.

05:53       6               MR. DUNBAR:    Thank you, Your Honor.      My apologies.

05:53       7               THE COURT:    And, I mean, the entire -- you don't

            8   have to.    Don't apologize.      I'm just saying for your

            9   argument, you might want to have something decipherable in

          10    the future.    I don't mind rehearing the entire argument

          11    again.

05:53     12                MR. DUNBAR:    Thank you, Your Honor.

05:53     13                THE COURT:    Okay.

05:53     14                MR. DUNBAR:    Your Honor, as reflected in our

          15    papers as well as the amicus briefs from a leading

          16    California medical organization and the state chapter of the

          17    NAACP -- NAACP, although AB-290 masquerades as a law helping

          18    patients, if the law is allowed to take effect on

          19    January 1st, it will inflict deep and lasting harm on ESRD

          20    patients, plaintiffs who are dialysis providers, and the

          21    ESRD care system in California.        This is a paradigmatic

          22    case, we would respectfully submit, Your Honor, in which an

          23    injunction to preserve the status quo is critical, given the

          24    certainty of irreparable injury to patients and others to

          25    follow.



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 42 of 63 Page ID #:1119
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               42


05:54       1               THE COURT:    Just stop for a moment.

05:54       2               All right.    Next paragraph.

05:54       3               MR. DUNBAR:    And with Your Honor's indulgence,

            4   again, context here is helpful and important.          ESRD patients

            5   are the sickest of the sick and some of the state's most

            6   vulnerable residents.      This is the fifth stage of chronic

            7   kidney disease, a point at which kidneys function at only 10

            8   to 15 percent of their capacity.        And at this point, the end

            9   stage renal disease, dialysis is a literal necessity for

          10    patients to stay alive.

05:54     11                THE COURT:    Excellent.    Stop.

05:54     12                MR. DUNBAR:    The disease disproportionately

          13    afflicts, or effects, low income and minority communities,

          14    and an additional significant consequence of the disease is

          15    that the time, psychological demands, and health effects of

          16    dialysis can make it impossible for ESRD patients to work.

05:55     17                At the same time, dialysis, the treatment that

          18    ESRD patients receive, is very expensive.         Without

          19    insurance, very few could afford this lifesaving treatment.

          20    And the disease thus creates a dilemma, a cruel dilemma,

          21    which is that patients need insurance, but their illness

          22    makes it very difficult to afford it.

05:55     23                Responding to those needs, AKF has for decades

          24    operated a charitable assistance program to help patients

          25    pay for insurance, one that as a matter of fact we know will



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 43 of 63 Page ID #:1120
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               43


            1   end in California as of January 1 without an injunction from

            2   this Court to preserve the status quote.

05:56       3               The harms that follow from that are established,

            4   Your Honor, respectfully, in multiple and effectively

            5   uncontested declarations submitted by plaintiffs in the

            6   related cases.

05:56       7               Those declarations establish that patients will be

            8   harmed either because they will lose access to health

            9   insurance altogether when AKF's charitable assistance

          10    program ends; those patients will lose access to

          11    insurance -- private insurance or public insurance of their

          12    choice; or -- and/or, really -- patients will be put at

          13    risk.

05:56     14                THE COURT:    Why does this end?     Why isn't the

          15    provision in AB-290 that caps reimbursement at the Medicare

          16    rate removing any incentive to steer patients to private

          17    insurance?    Why is AKF leaving?

05:57     18                MR. DUNBAR:    Your Honor, I believe the answer is

          19    that AKF is leaving because AB-290 imposes several distinct

          20    burdens on its charitable mission.

05:57     21                THE COURT:    Hold on.   Let's take one of those.

          22    And I'm going to particularly be interested in the State's

          23    response in a moment.

05:57     24                You've got Section 3 that lays out these

          25    requirements for a provider to -- if somebody could put up



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 44 of 63 Page ID #:1121
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               44


            1   Section 3 for a moment -- to inform a recipient annually of

            2   health coverage options including but not limited to

            3   Medicare, Medicaid, individual market plans.

05:58       4               So are providers going to do this?

05:58       5               And I wanna picture for a moment for the State to

            6   think about:     A patient walks in and the provider's not

            7   supposed to steer but can advise, and so the very provider,

            8   who's not supposed to steer me but only advise me, starts

            9   laying out the plans.      And guess what I'm going to do?        The

          10    first question I'm probably gonna ask in the real world is:

          11    Well, what do you think?      Because you see you've got this

          12    expert that you've told me has to give me this information,

          13    so therefore, they look like an expert.         And since you've

          14    told me I've got to, you know, absorb this information from

          15    this person, I would think in the real world the first thing

          16    I'm going to ask is, "Golly, gosh, I don't understand a

          17    thing you just said.      What do you think?"     So I don't

          18    understand, in the real world, the difference between advice

          19    and steer.    And I don't know yet how a provider, whoever

          20    that is, is going to walk that fine line when AB-290 says

          21    you're the ones who are gonna provide the information, so

          22    therefore, you have the mantra of credibility.

05:59     23                Now, I see my law clerk rushing me.        He has a

          24    question I'm supposed to ask.

05:59     25                Oh, thank you very much.



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 45 of 63 Page ID #:1122
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               45


05:59       1               Yeah, just to clarify, AB-290 prohibits advising

            2   as well.    You're absolutely right.      We were talking about

            3   that Saturday, weren't we?        Yeah.

05:59       4               So I'm eventually gonna be asking the State, in

            5   the real world, how we're gonna manage that.          But anyway,

            6   Counsel.

06:00       7               Now, when is AKF leaving?

06:00       8               MR. DUNBAR:    January 1, Your Honor.

06:00       9               THE COURT:    Okay.   Packing your bags now?

06:00     10                MR. DUNBAR:    Your Honor --

06:00     11                THE COURT:    If I go to the office, am I gonna

          12    drive down there?     I want you to tell me what policies

          13    haven't issued.     In other words, if I issue an injunction,

          14    I'm supposed to have real harm.        I understand in amendment

          15    issues where there's tremendous public harm, I can issue

          16    that anticipatorily.      But normally, I have to have real

          17    harm.   Where's your concrete proof that you're leaving?

          18    Just because you told me so?       Remember, we're an

          19    800-hundred-pound gorilla here.        You don't want to do

          20    business in California; you're not gonna make much money in

          21    Kansas.

06:00     22                MR. DUNBAR:    Your Honor.

06:00     23                THE COURT:    Or South Dakota.     You're gonna leave?

06:00     24                MR. DUNBAR:    Your Honor, just to be clear, we

          25    represent -- I represent only the dialysis providers.



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 46 of 63 Page ID #:1123
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               46


06:00       1               THE COURT:    Okay.   Go over and ask them when

            2   they're gonna leave.

06:00       3               MR. DUNBAR:    They are gonna leave as of January 1,

            4   according to Ms. Burton's declaration, which is in the

            5   record.    I believe it's Paragraph 48, Your Honor.         And to be

            6   clear --

06:00       7               THE COURT:    Now, just a moment.     This doesn't take

            8   place -- the first onerous provision from your standpoint

            9   takes place, I think, really in June or July.          Right now the

          10    first provision is the steering and advice that's supposed

          11    to go in on January 1st.

06:01     12                MR. DUNBAR:    That is -- that is correct,

          13    Your Honor.    And AKF's position -- and, again, I believe

          14    this is something Mr. Burchfield did touch upon -- is that

          15    AKF faces a question of as of January 1st.

06:01     16                THE COURT:    Just a moment.

06:01     17                Mr. Burchfield, what policies haven't issued here?

          18    Where are you, sir?      And prove it to me.

06:01     19                MR. BURCHFIELD:     Your Honor, because -- because I

          20    think AKF is --

06:01     21                THE COURT:    Just a moment.    What policies haven't

          22    issued and prove it to me.        What have -- I hear the harm.      I

          23    hear the fright.     I hear the fear.     I'll drive over, and

          24    we'll watch 'em pack.      Kidding you.

06:01     25                MR. BURCHFIELD:     AKF --



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 47 of 63 Page ID #:1124
                       8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                                 47


06:01       1               THE COURT:    What policies haven't you issued so

            2   far?

06:01       3               MR. BURCHFIELD:     AKF has ceased issuing policies

            4   in California as of October 1 in California.

06:01       5               THE COURT:    Okay.   Completely?

06:02       6               MR. BURCHFIELD:     Yes, because those policies are

            7   not grandfathered.

06:02       8               THE COURT:    Completely?

06:02       9               MR. BURCHFIELD:     My understanding.     Correct.

06:02     10                THE COURT:    Well, check.     Because that's the way

          11    police officers talk to me:       "To the best of my ability."

          12    You know, I'm kidding you now, but I used to train police

          13    officers how to testify and stay out of the perjury:           "To

          14    the best of my ability," "To the best of my recollection."

          15    Nonsense.    Let's do this again.

06:02     16                What policies haven't issued?

06:02     17                MR. BURCHFIELD:     Your Honor -- Your Honor, I am --

          18    to clarify what I just said, which I -- which is correct,

          19    AKF has stopped issuing grants for new policies as of

          20    October 1.

06:02     21                THE COURT:    You have some grandfathers in there,

          22    but...

06:02     23                MR. BURCHFIELD:     Exactly.   Once they're

          24    grandfathered, they're continuing.

06:02     25                THE COURT:    How many?    In other words, what's your



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 48 of 63 Page ID #:1125
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               48


            1   volume?    We've got 3,500 in California.       A rough figure, a

            2   couple hundred so far?

06:02       3               MR. BURCHFIELD:     Trying to --

06:02       4               THE COURT:    You know my next question.      Where did

            5   they go?    And you may not know.      And I'm gonna ask the State

            6   that in just a moment, so we're setting this up for the

            7   State.    I want you to think about this.       If they're correct

            8   and have actually stopped issuing policies, my next question

            9   is, where do they go?      Do they just die?     And how many died?

          10    So as we're throwing around fear, we're gonna eventually get

          11    into what's our actual harm here, how quick, who's dying,

          12    and when.

06:03     13                MR. BURCHFIELD:     Your Honor, I don't have a count

          14    for the number of applications they've received since

          15    October 1.    We can get that to you.

06:03     16                THE COURT:    Sure.

06:03     17                MR. BURCHFIELD:     But they have ceased issuing new

          18    grants.

06:03     19                THE COURT:    Okay.   Well, you know what I'm

          20    starting to get interested in.

06:03     21                MR. DUNBAR:    Yes, Your Honor.

06:03     22                THE COURT:    And how you respond will depend upon

          23    how I rule.

06:03     24                MR. DUNBAR:    Yes, Your Honor, and I -- and I --

          25    and, again, I do think Question Number 1 does -- just a --



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 49 of 63 Page ID #:1126
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               49


            1   apologies if I'm repeating myself.

06:03       2               THE COURT:    No, please.    You've --

06:03       3               MR. DUNBAR:    The State --

06:03       4               THE COURT:    -- got all night.

06:03       5               MR. DUNBAR:    The State has not contested that AKF

            6   will leave the state as of January 1st because of the

            7   cumulative burdens the law imposes upon AB-290, and its

            8   ability to carry out its charitable mission.          The State

            9   simply says it's arbitrary for AKF to leave.

06:04     10                And I believe, as Mr. Burchfield persuasively

          11    explained, and I'm happy to talk about it more as well,

          12    there are a number of reasons that a charity, when it has a

          13    law that in a highly unusual way is singled out and targeted

          14    at one particular charity, and it's pro -- and donors and

          15    patients, that it faced a decision that by virtue of the

          16    California constitution, this law takes effect on January 1.

          17    Now, certain --

06:04     18                THE COURT:    But the State -- the State's going to

          19    be concerned about the two major entities giving charitable

          20    donations which, then, in a sense, have the suspicion of

          21    eventually coming back and boomeranging the State with

          22    increased payments.

06:05     23                MR. DUNBAR:    Your Honor.

06:05     24                THE COURT:    It's about money.

06:05     25                MR. DUNBAR:    Your Honor, and I -- and I thank you



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 50 of 63 Page ID #:1127
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                                50


            1   for asking the question, and I think that is part of State's

            2   justification for the law.

06:05       3               THE COURT:    Sure.

06:05       4               MR. DUNBAR:    And I think, respectfully, I think we

            5   would respectfully suggest that the reference in the

            6   questions to a nefarious incentive or that there's something

            7   improper about this scheme -- we really emphatically ask

            8   Your Honor to reconsider that.       The reason is that this

            9   system -- this system of charitable premium assistance is

          10    one that has existed for decades on the State's own account,

          11    all of this is some attempt to exploit some loop hole in the

          12    Affordable Care Act, or ObamaCare.

06:05     13                THE COURT:    What brought this to a head?       Did it

          14    just get too expensive?

06:05     15                MR. DUNBAR:    No, Your Honor.     I believe what

          16    brought it to a head is that insurance companies are unhappy

          17    with the fact that the Affordable Care Act, as one of its

          18    central requirements, now makes private insurance available

          19    to a wider range of patients than previous, including ESRD

          20    patients.    The State's opposition brief itself confirms that

          21    prior to the ACA, ESRD patients --

06:06     22                THE COURT:    Just a moment.    Why would the State

          23    care about a private insurer?       Let's go back.     What's the

          24    impetus of the State?      What's their concern?      I would think

          25    it would be higher premium payouts when the State's



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 51 of 63 Page ID #:1128
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                                 51


            1   involved.

06:06       2               MR. DUNBAR:    Your Honor, that is one -- that is a

            3   finding that in the finding section, but it is a finding

            4   that is absolutely devoid of any factual content.           We

            5   respectfully submit that the lack of any evidence of a

            6   problem here -- and I -- and I would like to return in a

            7   second to explain why, again, we don't think there's

            8   anything nefarious about this system of charitable premium

            9   assistance, but we actually think the lack of evidence of a

          10    problem, it's telling.      The State submit -- there is no

          11    evidence submitted in the opposition brief or the State's

          12    materials from the legislative record attempting to

          13    demonstrate that charitable premium assistance raises

          14    insurance premiums.      It's also quite remarkable, we think,

          15    Your Honor, that there is no provision in AB-290, none, that

          16    requires any illusory savings to be passed back to patients.

06:07     17                The reality is that AB-290 is the result of

          18    special interest lobbying.       Insurance companies and certain

          19    labor unions dissatisfied with dialysis providers in their

          20    union policies have been waging a campaign against dialysis

          21    providers, against AKF, against charitable assistance for

          22    reasons that have to do with their bottom line or their

          23    displeasure with certain policies and providers.          And i

          24    think that is -- that powerfully explains why, despite the

          25    fact that California has attempted to justify this as an



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 52 of 63 Page ID #:1129
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               52


            1   anti-steering measure, there is not a single example in the

            2   record the State has submitted to you, for purposes of a

            3   preliminary injunction, of a single patient in California

            4   that has been steered on to a plan against his or her best

            5   interest; there's not an example of a single patient that

            6   was somehow harmed by that purported steering.

06:08       7               THE COURT:    Okay.

06:08       8               MR. DUNBAR:    The State doesn't say anything about

            9   the fact that providers recognize the need for controls to

          10    prevent steering and -- and improper steering from happening

          11    and those exist.     Those are set forth in the declarations of

          12    each of the provider plaintiffs.        And, again, those are

          13    uncontested.

06:08     14                If I could return for a second, Your Honor, to

          15    the -- I -- to put a little context around charitable

          16    premium assistance.      I think it's important to note that

          17    providers have been contributing to and financially

          18    supporting AKF for decades, even prior to the 19 -- to the

          19    97-1 opinion.

06:08     20                THE COURT:    Well, something stirred up the

          21    California legislature.      This passed overwhelmingly, and

          22    California is a relatively progressive state, so...

06:09     23                MR. DUNBAR:    Uh, well, Your Honor, I think -- I

          24    think -- again, I think this is a case study in special

          25    interest politics.      Your Honor may be aware, and this is set



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 53 of 63 Page ID #:1130
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               53


            1   forth in our complaint.

06:09       2         (Court reporter requests clarification for the

            3        record.)

06:09       4               MR. DUNBAR:    A similar measure, that this is

            5   ultimately, Your Honor -- this is the result of special

            6   interest politics, not sound evidence-based legislating.

            7   And you don't need to take our word for this.          If you read

            8   the brief from the California Medical Association, it says

            9   the same thing.     AB-290 is not based on health -- sound

          10    health care policy.      It's based on special interest

          11    politics.    And SP 1156 was a bill that was very similar in

          12    many respects to AB-290 that passed the legislature narrowly

          13    last year and was vetoed because of its potential effects on

          14    patients.    Dissatisfied with that, Your Honor may recall,

          15    the labor unions put forth a ballot initiative,

          16    Proposition 8, which purported to regulate --

06:10     17          (Court reporter requests clarification for the

          18         record.)

06:10     19                MR. DUNBAR:    -- purported to regulate the rates of

          20    dialysis providers, in which the voters rejected.

06:10     21                AB-290 was narrowly passed, again behind the

          22    muscle of special interests, and whether Your Honor needs to

          23    credit that finding for preliminary injunction purposes, I

          24    don't think that's vital.       I think the clearest evidence of

          25    that is the absence of a record of harm to patients.



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 54 of 63 Page ID #:1131
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               54


06:10       1               This is a law that is designed, the State says, to

            2   help patients, yet it's telling:        There is no concrete

            3   evidence of patient harm, whether that's in the form of

            4   insurance premiums or patients being improperly steered.

06:11       5               THE COURT:    So once again, how is this harming the

            6   State?    Why is the state so concerned?       Why does this

            7   overwhelmingly pass the state legislature?

06:11       8               Now all these special interests aren't going to go

            9   with a lobbyist to every legislature and affect 'em, but

          10    this is a pretty resounding number of legislators who passed

          11    AB-290.    This is a fairly progressive state.

06:11     12                What's the State worried about?

06:11     13                MR. DUNBAR:    Your Honor, the State may, uh, look

          14    at this system where providers donate to AKF, uh, and have

          15    concerns.    Our -- our --

06:11     16                THE COURT:    Counsel, before you explain that away,

          17    I'm gonna keep boring in on you until you succinctly state

          18    what the State's concerned about.        You've heard their

          19    argument.    Just say it.

06:11     20                What's the State concerned about here?

06:11     21                MR. DUNBAR:    The State says in the legislative

          22    finding sections that these donations create an incentive to

          23    steer patients onto plans that are harmful to them and that

          24    there's unjust enrichment.       Respectfully --

06:12     25                THE COURT:    And how is it harmful to the State?



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 55 of 63 Page ID #:1132
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               55


06:12       1               MR. DUNBAR:    Your Honor, I'm not actually sure

            2   that the State claims it's harmful -- this practice is

            3   harmful to it.     In fact, for what it's worth, although it's

            4   not central to our analysis, the bill analysis notes that a

            5   result -- a result of the law could be a shift of a lotta

            6   patients, who are relying on charitable premium assistance,

            7   to Medi-Cal, driving up the State's expenses.          And I know

            8   that --

06:12       9               THE COURT:    Just a moment.    See how succinctly you

          10    put that.    The harm to the State is it might drive people

          11    from private providers to Medi-Cal, which will drive up

          12    state expenses.

06:12     13                MR. DUNBAR:    That's correct, Your Honor.       That's

          14    its theory, but unfortunately, the law, for many reasons, as

          15    Your Honor succinctly summarized our arguments, implicates

          16    the First Amendment.      So we're not talking about rational

          17    basis review here, Your Honor.       The State has chosen to

          18    impose a variety of targeted and punitive regulations on

          19    speech and expressive associations, and when the legislature

          20    does that, there's a process it needs to follow.          It needs

          21    to build a record that there is a genuine nonspeculative

          22    problem, and it then needs to build a record that the

          23    solutions it proposes are narrowly tailored to address those

          24    problems.

06:13     25                Respectfully, at least, on this preliminary



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 56 of 63 Page ID #:1133
                       8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               56


            1   injunction record, Your Honor, the State hasn't really made

            2   an attempt to satisfy any of -- any of its burdens.           Whether

            3   it can do so eventually before a final judgment is a

            4   question we'll certainly face, but for purposes of this

            5   preliminary injunction record, the evidence -- the record is

            6   really devoid of any attempt to demonstrate a genuine

            7   problem.

06:13       8               THE COURT:    Well --

06:13       9               MR. DUNBAR:    Your Honor is exactly correct that

          10    they have said there are these problems.         They simply just

          11    haven't proven them in the slightest, which we submit is

          12    insufficient under the relative -- excuse me -- under the

          13    applicable constitutional review standards.

06:13     14           (Court reporter requests clarification for the

          15         record.)

06:13     16                MR. DUNBAR:    Applicable constitutional review

          17    standards.

06:14     18                THE COURT:    Now, let's assume hypothetically that

          19    you eventually prevailed on this.        And let's assume

          20    hypothetically that I issued a TRO.        But let's assume that

          21    the Court was wrong, that it made a mistake in issuing that

          22    TRO.   How quickly are you prepared to go to trial?          Because

          23    remember, this legislation is segmented out in a series of

          24    dates.    And the true what I call 800-hundred-pound gorilla

          25    is about a year away.      July gets pretty interesting, but in



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 57 of 63 Page ID #:1134
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               57


            1   a year, this really does have an effect, but it's

            2   sequential.

06:14       3               So how soon are you prepared to go to trial if I

            4   issued a TRO?

06:14       5               MR. DUNBAR:    Very soon, Your Honor.

06:14       6               THE COURT:    How soon?

06:14       7               MR. DUNBAR:    With the caveat that we think the

            8   case could likely be decided on cross motions for summary

            9   judgment rather than trial --

06:14     10                THE COURT:    Let's assume that I didn't, and let's

          11    assume we had dueling experts, and let's assume that it was

          12    a material issue of fact.       How soon?

06:15     13                MR. DUNBAR:    This summer, Your Honor.

06:15     14                THE COURT:    Okay.   Excellent.

06:15     15                MR. DUNBAR:    We don't believe there would -- to be

          16    clear and to add a little bit of context to that, we don't

          17    believe there is a need for discovery in this type of

          18    constitutional litigation.        The State's defenses will rise

          19    and fall on the legislative record.

06:15     20                THE COURT:    I'm gonna repeat back:      This summer?

06:15     21                So if the Court made a mistake, hypothetically,

          22    but issued a TRO, I want to hear, once again, that you're

          23    ready to go to trial before what I call substantial

          24    sequential harm would ensue.       That harm starts in July

          25    potentially.



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 58 of 63 Page ID #:1135
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               58


06:15       1               MR. DUNBAR:    Your Honor, I stand by my statement

            2   about when we would go to trial.        I would disagree with the

            3   premise that no harm begins as of January 1, but I didn't

            4   want to distract.

06:15       5               THE COURT:    We'll quibble about that.

06:15       6               MR. DUNBAR:    Yes.   But it is quite significant,

            7   Your Honor, that there are serious harms that begin on

            8   January 1 including -- now, in a world in which you granted

            9   a TRO, if that's the predicate for the question, I would

          10    agree that that would resolve all of the harm I think that

          11    would begin as of January 1.       But in a world in which there

          12    is no injunctive or TRO relief from this Court, we know that

          13    the "advising" restriction takes effect as of January 1.            We

          14    know that AKF will likely cease its HIPP program in the

          15    state as of January 1, and we also know that providers'

          16    First Amendment interests will also be immediately affected

          17    in the sense that -- and this is a provision we haven't

          18    talked in detail about -- the reimbursement penalty in the

          19    law basically imposes a tax on providers if they have a

          20    financial relationship with AKF.        Because the law takes

          21    effect on January 1, it stands to reason that they face the

          22    risk that if they continue to contribute to AKF's charitable

          23    mission, they face a First Amendment risk of eventually

          24    being heavily penalized for making those contributions.

06:17     25                So I do think there are a number of immediate --



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 59 of 63 Page ID #:1136
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               59


            1   harms that begin as of January 1, Your Honor, which is why

            2   we've -- we've come to court and asked for emergency relief,

            3   recognizing, of course, that this has imposed a burden on

            4   the Court and forces a fairly quick decision; but we believe

            5   it's vital to prevent against irreparable harm that will

            6   inevitably follow.

06:17       7               But as Mr. Burchfield has explained, the State has

            8   essentially in its opposition taken the position that we

            9   don't really see the law doing much of anything until July,

          10    and if that's the case, entering a status quo preserving

          11    injunction, or TRO, shouldn't harm the State, but should

          12    allow for an expedited resolution of this case.          And, again,

          13    whether that's trial or cross motions for summary judgment

          14    would obviously be a decision, uh, that Your Honor would

          15    make, uh, moving forward in the future.

06:18     16                If I could return just -- just for, uh, not to --

          17    I wanna close the loop, though, on the idea that adding a

          18    few quick points on the virtual necessity of this charitable

          19    assistance program that AKF is operating, and the concern

          20    that you've identified that the State might think this --

          21    this arrangement is nefarious, I think it's really important

          22    to remember that, of course, this is an arrangement that has

          23    been affirmatively reviewed and blessed by the federal

          24    government through the 97-1 opinion.

06:18     25                That providers have been making these



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 60 of 63 Page ID #:1137
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               60


            1   contributions to AKF well before -- decades before, um, the

            2   Affordable Care Act came along, which helps refute the

            3   central idea behind the State's bill, as Your Honor put it,

            4   that this is all some nefarious attempt to exploit a

            5   loophole.    The record instead establishes that while

            6   providers recognize they benefit indirectly from these

            7   donations, they also make these contributions because they

            8   fundamentally believe their patients, some of the poorest

            9   already in society, ought to have the same access to

          10    insurance choice as everyone else and that for better or

          11    worse in our health care system, where one can wonder

          12    whether it's the most efficiently or logically designed,

          13    there are critical gaps for ESRD patients, and that without

          14    the charitable premium assistance that AKF has provided,

          15    which has been funded in part by providers, many patients

          16    would simply be left without access to lifesaving dialysis

          17    treatment.    And it's also -- and again, this is set forth in

          18    our declarations and not contested by the State, and I think

          19    this helps respond to the idea that this it is unjust

          20    enrichment.

06:20     21                What the record establishes is that 9 out of every

          22    10 dialysis patients that providers treat is reimbursed at

          23    the Medicare rate, which is set by the federal government in

          24    its infinite wisdom, but according to federal government's

          25    own analysis is below cost.       It does not pay the full cost



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 61 of 63 Page ID #:1138
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               61


            1   of dialysis treatment, which is a recognition by the federal

            2   government that reimbursement rates paid by private

            3   insurance companies, which it bears emphasis, are agreed to

            4   between insurance companies and providers in arm's length,

            5   sophisticated negotiations, that those insurance rates are

            6   vital to keep the dialysis care and coverage system afloat,

            7   because if it was just up to Medicare, many clinics couldn't

            8   operate.    Dialysis patients wouldn't have convenient access

            9   to clinics.    And none of that, again, is contested by the

          10    State.

06:21     11                So while the State makes facial claims about

          12    unjust enrichment and patient harm, if this were rational

          13    basis review, perhaps those justifications would stand, Your

          14    Honor; but this is -- again for various reasons, this law is

          15    subject to heightened First Amendment scrutiny, whether

          16    that's strict scrutiny or intermediate scrutiny, either way,

          17    the State has an evidentiary burden to show the problem

          18    exists and to show that the provisions it is adopted are

          19    narrowly tailored to address that.

06:21     20                Respectfully, on this record, the State hasn't

          21    really come close to attempting to carry its burden on those

          22    points, Your Honor.      And for those reasons, unless

          23    Your Honor has additional questions, I'd just like to begin

          24    where I -- excuse me, end where I began, which is that

          25    preliminary relief by January 1 is vital to prevent harms



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 62 of 63 Page ID #:1139
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               62


            1   that are factually certain to occur.

06:22       2               Again, the State has not contested that AKF will

            3   leave, that it will leave as a result of AB-290, or that a

            4   preliminary injunction would avert those harms.          In these

            5   circumstances, we think given the many different legal

            6   claims we have that established at least a serious question

            7   on the merits, preliminary relief is needed.

06:22       8               Thank you, Your Honor.

06:22       9               THE COURT:    Just a moment.    Go over and talk to

          10    your colleagues for just a moment.        And, Counsel, talk to

          11    your team.    Make certain there's something you haven't

          12    neglected that might be obvious to all your colleagues.             And

          13    then there's going to be a second round.         So have a

          14    conference for just a moment, and in just a moment, I'll pay

          15    you the same courtesy after your argument.         Okay.

06:22     16                And while you're doing that, Counsel, could you

          17    kind of move the herd that way.

06:25     18          (Pause in proceedings at 6:25 p.m.)

06:25     19          (Further proceedings contained in Volume II.)

06:25     20                                    -oOo-

06:25     21

          22

          23

          24

          25



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
        Case 8:19-cv-02105-DOC-ADS Document 92 Filed 09/29/20 Page 63 of 63 Page ID #:1140
                      8:19-CV-2105-DOC - 12/17/2019 - Items 22 & 23 Volume I
                                                                               63


06:25       1                                   -oOo-

06:25       2

06:25       3                                CERTIFICATE

06:25       4

06:25       5               I hereby certify that pursuant to Section 753,

            6   Title 28, United States Code, the foregoing is a true and

            7   correct transcript of the stenographically reported

            8   proceedings held in the above-entitled matter and that the

            9   transcript page format is in conformance with the

          10    regulations of the Judicial Conference of the United States.

06:25     11

06:25     12    Date:   December 17, 2019

06:25     13    Cover corrected:     September 29, 2020

06:25     14
06:25                                      /s/ Debbie Gale
06:25     15                              _________________________________
06:25                                     DEBBIE GALE, U.S. COURT REPORTER
06:25     16                              CSR NO. 9472, RPR, CCRR

06:25     17

06:25     18

05:23     19

05:23     20

          21

          22

          23

          24

          25



                            Certified for U.S. District Court CM/ECF
                                Debbie Gale, CSR 9472, RPR, CCRR
                                 Federal Official Court Reporter
